DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 5/10/2022 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022.
Claims 1-6 are under consideration on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2016/0312164 A1; provided in the IDS dated 3/20/2019).
Ito teaches of collecting cells (e.g. fine particles), the method comprising: 1) providing a structure capable of storing a fine particle (e.g. a multi-well plate capable of storing a cell or cell aggregate, see Fig. 1 and 2) and a nozzle (e.g. a suction pipette, see Fig. 5 and ¶0034), and 2) suctioning and collecting said fine particle (cells) stored in the structure (Fig. 5 and ¶0034), anticipating claim 1. Ito teaches that the structure comprises surfaces 210, 220, and 230 which is concave such as to trap the particles/cells within well plate 100 (Fig. 2 and ¶0024-0029), anticipating claim 2. Ito teaches the multi well plate device 100 (e.g. the supporting layer) comprises a through-hole 240 capable of storing the fine particle/cell and wherein lower surface 120 (e.g. the coating layer) is on the other surface side of surfaces 210, 220, and 230 with through-hole 240 placed therebetween (Fig. 2 and ¶0025 and ¶0031), anticipating claims 3-5.
Therefore, Ito anticipates claims 1-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0312164 A1; provided in the IDS dated 3/20/2019) in view of Chang et al. (US 2006/0257999 A1; Reference A).
The teachings of Ito are relied upon as set forth above in rejecting claims 1-5 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 6, Ito does not teach wherein the fine particle is suctioned and collected using the nozzle in a state in which the nozzle is in contact with one surface of the structure. This rejection addresses the embodiment of the nozzle and structure being place on a shared horizontal surface (e.g. a table).
Ito further teaches a structure/device embodiment comprising suction chip 360 and suction pipet 370 connected to a moving/driving device 380, body section 381, and guide section 382 positioned adjacent to well plate 100 placed on stage 320 (which comprises the particles/cells) and   (Fig. 12 and ¶0055 and ¶0060-0062), reading in-part on claim 6.
Chang teaches a high throughput compound profiling system (Abstract). Chang teaches a system 200 that is defined by three work areas 214, 216, and 218 work perimeters 202, 204, and 206 wherein the work perimeters comprise devices and stations within reach of robot arms 208, 210, and 212 (Fig. 2), reading on claim 6. Chang teaches that each station is typically a table or platform (¶0202), reading on claim 6. Chang teaches sample containers such as microwell plates for containing cells (¶0186), reading on claim 6. Chang teaches a cell culture passaging station, wherein the station is self-contained and comprises cell culture dissociators to effect cell wetting, dissociation, and/or agitation and comprises material handling components to transfer material such cell culture reagents and media and wherein the station is capable of receiving cell culture (Fig. 3 and ¶0217-0218), reading on claim 6.
Regarding claim 6, it would have been obvious before the invention was filed to place the suction apparatus and well plate device of Ito onto a single surface such as a table or platform in view of Chang. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Ito and Chang are in-part directed towards microwell plate devices comprising cells, and because Chang teaches self-contained stations on a table or platform capable of transferring fluids to cell culture devices. The skilled artisan would have been motivated to do so because the suctioning apparatus of Ito would need to be within a certain minimal distance to reach and be capable of suctioning cells out of the well plate device of Ito, and so positioning both of Ito’s devices on a table or platform as taught by Chang would predictably yield both of Ito’s devices in sufficient proximity to each other to perform the cell suctioning methods taught by Ito. See M.P.E.P. § 2143(I)(A).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653